DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Wipperfuerth (DE 3216566 A1) and Masatsuga et al. (US Patent No. 5,848,795).
(Claim 1) Mamczur discloses a numerical control machine (Fig. 1A) that includes a workpiece seat (20) for fixing a workpiece (5), a cutting tool (90), a non-contact measurement component (80) for measuring a contour of a surface to be machined of the workpiece, a power component (30, respective motors for 60 and 70) and a control component (100).  The workpiece seat is rotatable relative to the cutting tool or the non-contact measurement component under driving of the power component (¶ 0029; 20 drivable via 30).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted on the numerical control machine (Fig. 1A).  The distance between each of the cutting tool and the non-contact measurement component relative to the workpiece seat is adjustable (via axial movement via 70 and/or horizontal movement via 60).  The control component (100) is electrically connected with the non-contact measurement component and the power component (¶ 0029).
Mamczur also discloses a cutter head (the bar that 80 and 90 are both connected).  The cutter head includes a connection end (end opposite to that having 80 and 90) connected to the machine and a mounting end (end where 80 and 90 are mounted) for mounting the cutting tool (Fig. 1A).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted to the mounting end of the cutter head (Fig. 1A).  The cutting tool and the non-contact measurement component are separated by a preset distance at the mounting end of the cutter head (Fig. 1A).  The cutter head is movable relative to the workpiece seat under the driving of the power component (via motors for respective guides 60 and 70).  Mamczur does not explicitly disclose a plurality of tools disposed on the cutter head or a plurality of rotatable tools.
Wipperfuerth discloses a rotatable cutter head (i.e., a turret) having a plurality of cutting tools mounted on the cutter head of a numerical control machine (Figs. 4, 5).  The cutter head (8) is capable of adjusting positions (about the turret axis and via the slides 21, 22) of the plurality of cutting tools relative to a workpiece seat.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine disclosed in Mamczur with a turret head having a plurality of tools as suggested in Wipperfuerth in order to increase the flexibility of the machine.
Mamczur discloses a rotatable seat (20) having a fixed end mounted on the numerical control machine (via the horizontal platform of the frame 1 as seen in Fig. 1A) and an opposed clamping end for receiving the workpiece, but the reference does not explicitly disclose a base plate, locating component, clamping component, base plate having a clamping end for receiving the locating component and the clamping component; and the locating component and the clamping component are detachably mounted to the clamping end.
Masatsuga et al. (“Masa”) discloses a rotatable workpiece seat that includes a base plate  in one piece (1, 12), a locating component (26, 14) and a clamping component (39).  The base plate is considered as one piece because it is assembled into on integral item.  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end (end for seating workpiece) for receiving the locating component (26, 14) and the clamping component (39).  The locating component (26, 14) and the clamping component (39) are detachably mounted to the clamping end (Col. 5, Lines 25-26, 38-39; Col. 8, Lines 15-17; Fig. 10).  Alternatively, the base plate may be identified as Detail 2.  The base plate (2) of the seat is in one piece (Figs. 1, 3, 5, 7, 8, 10).  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end for receiving the locating component (26, 14) and the clamping component (39).  The relationship between the base plate and the clamping/locating components is not recited as a direct contact relationship.  In an additional alternative, the base plate could be considered Detail 13.  The base plate (13) of the seat is in one piece (Figs. 1, 3, 5, 7, 8, 10).  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end for receiving the locating component (26, 14) and the clamping component (39).  The relationships between the base plate and the fixed end and clamping/locating components are not recited as direct contact relationships.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the numerical control machined disclosed in Mamczur with a rotatable workpiece seat as taught by Masa in order to securely hold different kinds of workpieces (Col. 1, Lines 41-51).
(Claim 4) As a result of the modification, the Mamczur device includes a locating component having a mandrel (Masa 26) inserted into a center hole (Masa w1) of the workpiece 
(Claim 5) The non-contact measurement component is a laser sensor (Mamczur 80; ¶ 0029).
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Wipperfuerth (DE 3216566 A1) and Caldana (WO 2005/012867 A1).
(Claim 1) Mamczur discloses a numerical control machine (Fig. 1A) that includes a workpiece seat (20) for fixing a workpiece (5), a cutting tool (90), a non-contact measurement component (80) for measuring a contour of a surface to be machined of the workpiece, a power component (30, respective motors for 60 and 70) and a control component (100).  The workpiece seat is rotatable relative to the cutting tool or the non-contact measurement component under driving of the power component (¶ 0029; 20 drivable via 30).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted on the numerical control machine (Fig. 1A).  The distance between each of the cutting tool and the non-contact measurement component relative to the workpiece seat is adjustable (via axial movement via 70 and/or horizontal movement via 60).  The control component (100) is electrically connected with the non-contact measurement component and the power component (¶ 0029).
Mamczur also discloses a cutter head (the bar that 80 and 90 are both connected).  The cutter head includes a connection end (end opposite to that having 80 and 90) connected to the machine and a mounting end (end where 80 and 90 are mounted) for mounting the cutting tool (Fig. 1A).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted to the mounting end of the cutter head (Fig. 1A).  The cutting tool and the non-contact 
Wipperfuerth discloses a rotatable cutter head (i.e., a turret) having a plurality of cutting tools mounted on the cutter head of a numerical control machine (Figs. 4, 5).  The cutter head (8) is capable of adjusting positions (about the turret axis and via the slides 21, 22) of the plurality of cutting tools relative to a workpiece seat.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine disclosed in Mamczur with a turret head having a plurality of tools as suggested in Wipperfuerth in order to increase the flexibility of the machine.
Mamczur discloses a rotatable seat (20) having a fixed end mounted on the numerical control machine (via the horizontal platform of the frame 1 as seen in Fig. 1A) and an opposed clamping end for receiving the workpiece, but the reference does not explicitly disclose a base plate, locating component, clamping component, base plate having a clamping end for receiving the locating component and the clamping component; and the locating component and the clamping component are detachably mounted to the clamping end.
Caldana discloses a rotatable workpiece seat that includes a base plate (M), a locating component (5; Fig. 1) and a clamping component (6).  The base plate includes a fixed end (end opposite locating component and clamping component in Fig. 1) mounted on the numerical control machine (Page 3, Lines 8-9) and a clamping end (end for seating workpiece C) for receiving the locating component (5) and the clamping component (6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the numerical control See In re Dulberg, 289 F.2d 522, 523 (CCPA 1961) (holding that it would be obvious to make items separable if there was any desirable reason to do so).
(Claim 4) As a result of the modification, the Mamczur device includes a locating component having a mandrel (Caldana 5) inserted into a center hole (Caldana  Fig. 1) of the workpiece (C) and a locating block (Caldana 6) abutting against an outer side wall of the workpiece.  The axis of the 14mandrel (Caldana 5) is separated from the locating block (Caldana Fig. 1) by a preset distance.
(Claim 5) The non-contact measurement component is a laser sensor (Mamczur 80; ¶ 0029).
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base plate disclosed in the Masatuga reference is not in one piece.  Additionally, Applicant contends that Detail 1 cannot be considered a base part because .
As stated in the rejection above, the Masatuga reference discloses a base plate in one piece in at least three ways.  The first is that the requirement of one piece does not require a monolithic design.  It is worth noting that it is not even clear that Applicant has support for such a limitation.  In the second and third alternatives, the base plate may be monolithic pieces of the whole seat.  The requirement of features being detachably mounted is satisfied by an indirect relationship via other features of the seat.  Nonetheless, an additional line-of-rejection was applied in view of the Caldana reference, which discloses a base plate in one piece along the interpretation desired by Applicant.  As such, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722